Citation Nr: 1237053	
Decision Date: 10/25/12    Archive Date: 11/08/12

DOCKET NO.  05-34 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, Texas (RO)


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD), from January 28, 2004 to December 29, 2008.

2.  Entitlement to an initial evaluation in excess of 70 percent for PTSD, from December 30, 2008.

3.  Entitlement to an initial compensable evaluation for leishmaniasis, from August 1, 2005.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran had active service from March 1988 to March 1992 and from November 1993 to January 2004.  

These claims come before the Board of Veterans' Appeals (Board) on appeal of May 2005 and July 2005 rating and Decision Review Officer decisions of the VARO.  

The Veteran testified in support of these claims during a hearing held before the undersigned Veterans Law Judge in January 2009.  In May 2009, May 2010 and January 2011, the Board remanded these claims to the RO for additional action.  

During the course of this appeal, the RO and the Board characterized the third claim on appeal variously, including as "entitlement to an initial compensable disability rating for service-connected leishmaniasis" and "propriety of the reduction in disability for service-connected residuals of leishmaniasis from 100 percent to a non-compensable evaluation."  In response to these characterizations, in March 2005 and July 2005 written statements of record, the Veteran has disputed the propriety of the RO's rating reduction and claimed that, alternatively, a compensable evaluation should be assigned residuals of the leishmaniasis, inactive or not, including a reportedly unstable scar and associated hair loss and skin hypopigmentation, cracking and bleeding.  

Because the Diagnostic Code under which the Veteran's leishmaniasis is rated contains a temporal element - its criteria mandate the assignment of a 100 percent evaluation for a certain period of time followed by a VA examination to determine the degree to which any residuals are disabling - this claim is most appropriately characterized as entitlement to an initial compensable evaluation for leishmaniasis, from August 1, 2005, the effective date of the RO's reduction in the 100 percent evaluation assigned the disability to 0 percent.  See Rossiello v. Principi, 3 Vet. App. 430 (1992); but cf. Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992) (holding a rating reduction improper in a case where the RO reduced an evaluation assigned a psychiatric condition from 100 to 10 percent without following procedural guidelines pertaining to rating reductions, in part because the rating criteria did not contain a temporal element).
 
In its prior REMANDS, the Board referred raised claims to the RO for appropriate action.  However, the RO has not yet taken action in response to the referrals.  The Board again REFERS these raised claims - whether new and material evidence has been received to reopen a claim for service connection for tinnitus and entitlement to an increased evaluation for hypertension - to the RO for appropriate action.  In July 2012, the Veteran also raised claims for compensation for erectile dysfunction and sleep apnea secondary to PTSD.  The Board REFERS these matters to the RO for appropriate action.

The Board addresses the claim of entitlement to an initial evaluation in excess of 70 percent for PTSD, from December 30, 2008, in the REMAND portion of this decision, below, and REMANDS this claim to the RO via the Appeals Management Center in Washington, D.C.



FINDINGS OF FACT

1.  From January 28, 2004 to December 29, 2008, the Veteran's PTSD symptoms gradually worsened, ranging from moderate to severe and causing occupational and social impairment with deficiencies in most areas, including work, family relations mood and thinking.    

2.  Since August 1, 2005, the Veteran's leishmaniasis has not been active, but has resulted in residuals, including a two-centimeter hyperpigmented patch/crusty scar with mild excoriation and slight erythema and eczematic dermatitis overlying the scar.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial 70 percent evaluation for PTSD, from January 28, 2004 to December 29, 2008, are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.130, Diagnostic Code 9411 (2011).

2.  The criteria for entitlement to an initial 10 percent evaluation for leishmaniasis, from August 1, 2005, are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.20, 4.88b, Diagnostic Code 6301 (2011); 38 C.F.R. § 4.118, Diagnostic Codes 7801-7806 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet.App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet.App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet.App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction). The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications for VA benefits, VA is tasked with satisfying certain procedural requirements outlined in the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

The United States Court of Appeals for Veterans Claims (Court) has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002). 


A.  Duty to Notify

The VCAA and its implementing regulations provide that VA is to notify a claimant and his representative, if any, of the information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate a claim.  As part of the notice, VA is to specifically inform the claimant and his representative, if any, of which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011).  

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of disability; (3) a connection between service and disability; (4) degree of disability; and (5) effective date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  

In this case, the RO provided the Veteran VCAA notice on his claims by letters dated July 2004, August 2005, May 2008, May 2010 and January 2011.  These letters satisfy the content requirements noted above.  The RO notified him of the evidence needed to substantiate the claims, identified the type of evidence that would best do so, notified him of VA's duty to assist and indicated that it was developing his claims pursuant to that duty.  The RO also provided the Veteran all necessary information on disability ratings and effective dates.  

The RO identified the evidence it had requested and/or received in support of the Veteran's claims and the evidence it was responsible for securing.  The RO noted that it would make reasonable efforts to assist the Veteran in obtaining all other outstanding evidence provided he identified its source(s).  The RO informed the Veteran of the consequences of failing to report to a VA examination and specifically requested the Veteran identify and authorize the release of all records of PTSD treatment rendered since 2008.  It noted that it was the Veteran's responsibility to ensure VA's receipt of this and any other pertinent evidence.  


These letters also satisfy pertinent timing requirements.  Notice under the VCAA must be provided a claimant prior to an initial unfavorable decision by the agency of original jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119-20 (2004).  The RO sent some of the notice letters after initially deciding the Veteran's claims.  The RO cured this timing defect by readjudicating these claims in a supplemental statement of the case issued in March 2012.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007). 

B.  Duty to Assist

VA is also to assist a claimant in obtaining evidence necessary to substantiate a claim, but such assistance is not required if there is no reasonable possibility that it would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).

The RO made reasonable efforts to identify and obtain relevant records in support of the Veteran's claims.  38 U.S.C.A. § 5103A(a), (b), (c) (West 2002).  Specifically, the RO secured and associated with the claims file all evidence the Veteran identified as being pertinent to his claims, including service and post-service treatment records dated through 2008.  Despite the RO's requests to identify and authorize the release of treatment records dated since 2008, the Veteran did not respond, hindering the RO's ability to secure more recent evidence in support of this claim.  Since then, records of VA psychiatric treatment rendered from December 30, 2008 to 2011 became accessible on Virtual VA, a matter the Board discusses below in the REMAND section of this decision.  

The RO also afforded the Veteran a hearing before the Board, during which the Veteran testified as to the degree to which his PTSD impairs his occupational and social functioning and the nature of claimed residuals of his leishmaniasis, and VA examinations in 2004, 2005, 2009 and 2010, during which examiners addressed the severity of the Veteran's PTSD and leishmaniasis.  From 2004 to 2009, the RO attempted to afford the Veteran additional examinations in support of this claims three times, but the Veteran failed to report on the dates of the scheduled examinations.  
II.  Analysis

The Veteran claims entitlement to a higher initial evaluation for his PTSD on the basis that the evaluations assigned this disability do not accurately reflect the severity of his PTSD symptoms.  According to written statements he and his representative submitted during the course of this appeal, including in July 2004, March 2005, June 2005, July 2005, August 2005, October 2005, November 2008, March 2010 and August 2010, and his hearing testimony, presented in January 2009, these symptoms have worsened since 2004, include constant depression, sleeping difficulties, occasional memory loss, an inability to trust others, mood swings, nervousness, anxiety, panic attacks (twice weekly), feelings of helplessness and hopelessness, thoughts of suicide (since approximately June 2008), difficulty understanding complex situations, impairment in social functioning, thought processes and occupational functioning, and have necessitated the use of medication.  The Veteran contends that these symptoms warrant the assignment of a 100 percent evaluation.  

The Veteran also claims entitlement to a higher initial evaluation for his leishmaniasis on the basis that the noncompensable evaluation assigned this disability, from August 1, 2005, does not contemplate the residuals of the condition.   He seeks an initial evaluation of at least 50 percent.  According to written statements he and his representative submitted during the course of this appeal, including in March 2005, July 2005, August 2005, October 2005, November 2008, March 2010 and August 2010, and his hearing testimony, such residuals recur frequently and include a permanent scar, pimples on his back, occasional vomiting, fevers and headaches, bloody lesions and hair loss.  He questions medical evidence indicating that the hair loss is not part of his service-connected skin condition on the basis that the loss is only evident around the area of scarring.  Allegedly, the parasite remains in his system despite being inactive and might produce side effects and develop into visceral (internal) leishmaniasis in the future.

In support of the latter claim, the Veteran has submitted an article on leishmaniasis, a sand-fly transmitted infection common in the Persian Gulf, which indicates that the cutaneous form causes a characteristic rash, which take months, even years to heal, sometimes resulting in permanent scarring.  The article further notes that the  visceral/internal form, less common, may show up later on as a chronic infection.  Allegedly, to diagnose the latter form requires repeated and painful tissue sampling of bone marrow or lymphnodes and treatment for the condition, once diagnosed, can be hazardous.   

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (2011).

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999). 
 
PTSD

The RO has evaluated the Veteran's PTSD as 30 percent disabling from January 28, 2004 to December 29, 2008, and as 70 percent disabling from December 30, 2008 under Diagnostic Code (DC) 9411, according to the General Rating Formula for Mental Disorders (formula).  The former time period is at issue in this decision.  

According to the formula, a 30 percent disability evaluation is assignable when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, DC 9411 (2011).

A 50 percent disability evaluation is assignable when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability evaluation is assignable when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances ( including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent disability evaluation is assignable when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The list of symptoms noted above are meant to represent examples of symptoms that might be indicative of a certain evaluation.  The list is not exhaustive and, for the Board to assign a specific evaluation, it need not find all or even some of the symptoms present.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence establishes that the Veteran experiences other symptoms that cause occupational or social impairment equivalent to that which would be caused by the symptoms noted above, the appropriate equivalent evaluation is to be assigned.  Id. at 443; see also Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004) (embracing the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities).  

The Veteran's assertions, considered in conjunction with pertinent medical documents of record, discussed below, establish that the Veteran's PTSD disability picture more nearly approximates the criteria for a higher initial evaluation from January 28, 2004 to December 29, 2008.  During that time period, the Veteran's PTSD symptoms gradually worsened, ranging from moderate to severe and causing occupational and social impairment with deficiencies in most areas, including work, family relations and mood.  

The Veteran served on active duty for in excess of 14 years, until January 2004.  In March 2004, on referral from his service's Case Management, he discussed his health status, including mental health complaints.  He reported service-related nightmares, increased vigilance, a startle response and memory loss.  He denied depression and indicated that, when he first returned from service, he withdrew from people, but had begun to feel better after associating with combat veterans.  He reported that he had recently divorced, but was amicable with his former spouse, and had reunited with his 12-year old son with whom he would soon be living.  He declined a mental health referral. 

In April 2004, for the purpose of establishing VA care, he underwent a multi-system evaluation, including a neuropsychiatric component.  He denied excessive anxiety and reported that he felt depressed around the holidays due to his mother's death nine years previously.  He also reported insomnia and thoughts of war.

Later in the month, the Veteran underwent his first VA mental health disorders examination, during which he reported a significantly depressed mood (depressed daily for the previous two weeks) with anhedonia (also for two weeks), reduced energy, isolation, a lack of motivation, frequent nightmares, daily intrusive memories of service experiences, avoidance of war reminders, emotional detachment, a sense of altered future, sleeping difficulties and hypervigilance.  

The examiner noted that the Veteran was alert and oriented times four, had a dysphoric mood and affect appropriate to content, denied suicidal and homicidal ideation, hallucinatory experiences and substance abuse, was not thinking delusionally, and had intact insight, judgment, and memory in all spheres and logical and goal-directed thought processes.  The examiner diagnosed PTSD, assigned the Veteran a Global Assessment of Functioning (GAF) score of 60, and referred the Veteran to the VA Mental Health clinic, (Psychiatry), and scheduled him for a depression support and discussion group.

The Veteran began group therapy in May 2004, when he reported difficulty adjusting to a non-military, non-combat environment and increased depression due to Mother's Day.  The following week, he indicated that he had started work as an automotive helper and, as a result, noticed a lessening of symptoms.  

In June 2004, a psychiatrist started the Veteran on medication for depression, anxiety and sleep disturbances.  In addition to the history reported above, the Veteran indicated that he tried to see his son on weekends, but his son found him irritable.  He also indicated that he wore earplugs at work in a military base facility because he does not want to hear soldiers taking about Afghanistan or Iraq, but rather hopes to be productive.  The psychiatrist noted, in part, that the Veteran had relevant and coherent speech, a neutral affect and mood and goal-directed thinking, was oriented times three and denied suicidal and homicidal intent and hallucinations.  

The psychiatrist noted the same findings during the Veteran's next visit in October 2004.  On that date, the Veteran reported that his productivity at work had begun to decline due to intrusive thoughts.  Allegedly, working on military vehicles, particularly those damaged in war exercises, caused nightmares and flashbacks.  

In December 2004, the Veteran presented to the psychiatrist complaining that his medication was not helping his severe insomnia.  He reported that he was waking up in cold sweats after having nightmares, had flashbacks during the day, forced himself to go to work despite not wanting to be around others, and wanted to spend more time and be cheerful with his son, but just didn't feel like doing stuff with him.  The psychiatrist noted that the Veteran had a tired mood, intrusiveness, anxiety, numbing, vivid recollections and nightmares and indicated that he was changing the Veteran's medication.  

In April 2005, the Veteran reported sleeping difficulties and indicated that he did not want to continue taking medication.  Allegedly, the medication caused headaches and diarrhea,  The examiner noted a dysphoric tone, affect and mood without hallucinations.  He changed the Veteran's medication.  

In May and July 2005, the Veteran reported that he was sleeping better, but had been more depressed and moody in the previous month and he no longer enjoyed playing basketball or bowling. He reported becoming engaged to be married, but was not excited about it; was going on a cruise with his fiancée, was able to function at work, but was forgetful, was not taking his medications, had gone back to church and was talking to his minister for help.  The psychiatrist noted no abnormalities other than a dysphoric affect and mood.  

From August to December 2005, the Veteran reported depression, anger outbursts, a tendency to isolate and hear noises at night, memory impairment, panic attacks thrice weekly, recurrent violent dreams at night, anger upon waking, fear of explosions of anger, intense anxiety, poor concentration, frustration, hypervigilance and an exaggerate startle response.  He also reported that he had to force himself out of bed each morning to go to work and, on weekends, took his son bowling, but would not play with him, opting instead to sit nearby.  He indicated that he had been taking his medications, but that they were not helping his anger and that he was having conflict with his fiancée and 15 year-old daughter.  He further indicated that, at work, he often lost interest and was offended when people looked at him or commented on his mental state.  He reported that his fiancée noticed his irritability and quick temper.  He admitted that he had non-specific homicidal rumination and wished bad things would happen to people who had wronged him.  

In December 2005, the Veteran reported that he had drunk heavily during the weekend, which had helped his sleep.  He also reported that he was leaving for Ohio to be with his father, who was terminally ill, and would be gone for an undetermined period of time.  

From August to December 2005, one psychiatrist reviewed the Veteran's pharmacy profile and noted that, contrary to the Veteran's report, he was not taking his medication.  She also noted that the Veteran had a dysphoric affect and mood, became tearful when talking about his experiences in Iraq, was vague about hearing noises at night and denied suicidal plan and intent.  The Veteran declined admission to acute psychiatry as he had no sick leave and was afraid to lose his job.  He indicated that he was unable to come to group therapy, it being an hour drive from his home.  In October 2005, another psychiatrist characterized the Veteran's PTSD as severe, assigned that disability a GAF score of 45 and indicated that the Veteran's PTSD was severely - more than 30 percent - disabling.

During September 2005 VA outpatient treatment visits for other medical conditions, the Veteran was hostile.  He initially presented acting irritably and then became more abusive and argumentative, distrustful of diagnoses, questioning care and disturbed by VA's treatment of him during the claims process.  On one occasion, a medical professional alerted security of the Veteran's hostility. 

According to these records, the Veteran began experiencing difficulty adjusting to life as a civilian in 2004.  Clearly, from 2004, when a physician first diagnosed the Veteran with PTSD, to 2005, when physicians attempted to find the correct dosage and types of medication to control the condition, the Veteran's PTSD gradually worsened.  Initially, a VA examiner characterized the PTSD as moderate.  The Veteran then began taking medications to control the condition.  Subsequently, the Veteran became non-compliant with the medications and his symptoms worsened, eventually including panic attacks and open hostility and resulting in tearful conversation.  In 2005, a psychiatrist characterized the PTSD as severe and found it to be more than 30 percent disabling.  The GAF scores assigned the Veteran's PTSD symptoms during this time period confirm a worsening of symptoms and support the psychiatrist's opinion.

According to the Board-adopted Diagnostic and Statistical Manual of Mental Disorders, 4th ed., American Psychiatric Association (DSM-IV), a GAF score of 41-50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g. no friends, unable to keep a job).  A GAF score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  Based on these definitions, from 2004 to 2005, the Veteran's PTSD symptoms ranged from moderate to serious.   

Initially, the Veteran complained primarily of sleeping disturbances, including nightmares and cold sweats, and intrusive memories of service, and denied being depressed.  Subsequently, he reported daily depression.  In May 2004, he started working and reported a lessening of symptoms and, in October 2004, his work productivity began to decline.  Consistently since then, he has reported or medical professionals have noted occupational and social impairment with deficiencies in family relations (e.g., spends time with son, but does not participate in the activities in which he is engaged, does not get along with daughter and argues with wife), work (e.g., has to wear earplugs so as not to hear others, cannot tolerate others looking at him, has slowed down in production), and mood (e.g., constantly depressed, lacking in motivation, tearful).  

In addition, beginning in 2005, the Veteran reported or medical professionals noted deficiencies in the Veteran's thinking (e.g. wanting others hurt, contemplating hurting himself).  These deficiencies have been shown to be due to symptoms associated with PTSD that are 50 percent disabling, including panic attacks more than once weekly, memory impairment, and disturbances in motivation and mood, as well as symptoms associated with PTSD that are 70 percent disabling, including suicidal ideation, near-continuous depression, impaired impulse control and difficulty adapting to stressful circumstances.  Regardless, because these symptoms cause occupational and social impairment in most areas, including family relations, work, mood and thinking, they must be rated as 70 percent disabling under DC 9411; Mauerhan, supra.   

These symptoms do not warrant the assignment of a 100 percent evaluation, however, as they do not cause total occupational and social impairment.  During this time period, the Veteran worked full time, albeit with some difficulty, remained married to his wife despite conflict, and maintained a relationship with his son, however imperfect.  In addition, he reported that he had returned to church and occasionally spoke with his minister for help.

Leishmaniasis

The RO has evaluated the Veteran's leishmaniasis as 100 percent disabling from January 28, 2004 to July 31, 2005, and as 0 percent disabling from August 1, 2005 under DC 6301.  This DC, which governs ratings of visceral Leishmaniasis, provides that a 100 percent evaluation is assignable during treatment for active disease.  38 C.F.R. § 4.88b, DC 6301 (2011).  

The 100 percent evaluation is to continue beyond the cessation of the active disease.  Six months after discontinuance of such treatment, the appropriate disability evaluation shall be determined by mandatory VA examination.  Rating changes based on that or subsequent examinations are subject to the provisions of 38 C.F.R. § 3.105(e).  Residuals such as liver damage or lymphadenopathy are to be rated under the appropriate system.  38 C.F.R. § 4.88b, DC 6301, Note (2011).

Given the residuals at issue in this case, also applicable to the Veteran's claims are the DCs governing ratings of scars not on the head, face or neck - DCs 7802-7805 - and dermatitis or eczema - DC 7806.  

VA amended the rating criteria for scars and skin disabilities, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  The amended criteria are effective for claims filed on or after October 23, 2008, or where the claimant requests consideration under the amended criteria.  The Veteran in this case initiated the claim at issue prior to October 23, 2009 and his statements include no explicit request to have this claim evaluated under the amended criteria.  The former criteria are thus applicable here. 

According to those criteria, scars, other than of the head, face, or neck, which are deep or cause limited motion, are to be rated under DC 7801.  DC 7801 provides that a 10 percent evaluation is assignable for such scars when the area or areas exceed 6 square inches (39 sq. cm.).  A 20 percent evaluation is assignable when the area or areas exceed 12 square inches (77 sq. cm.).  38 C.F.R. § 4.118, DC 7801 (2007).  Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with § 4.25 of this part.  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7801, Notes (1), (2) (2007). 

Scars, other than of the head, face, or neck, which are superficial and do not cause limited motion, are to be rated under DC 7802.  DC 7802 provides that a 10 percent evaluation is assignable for area or areas of 144 square inches (929 sq. cm.) or greater.  38 C.F.R. § 4.118, DC 7802 (2011).  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7802, Note (2) (2007). 

Under DC 7803, a 10 percent evaluation is assignable for scars that are superficial and unstable.  38 C.F.R. § 4.118, DC 7803 (2007).  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, DC 7803, Note (1) (2007). 

Under DC 7804, a 10 percent evaluation is assignable for scars that are superficial and painful on examination.  38 C.F.R. § 4.118, DC 7804 (2007).  A 10 percent evaluation will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable evaluation.  (See § 4.68 of this part on the amputation rule.)  38 C.F.R. § 4.118, DC 7804, Note (2) (2007). 

Other types of scars are to be rated based on limitation of function of affected part.  38 C.F.R. § 4.118, DC 7805 (2007). 

DC 7806 provides that a 0 percent evaluation is assignable for dermatitis with less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the previous 12-month period.  A 10 percent evaluation is assignable for dermatitis with at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent evaluation is assignable for dermatitis with 20 to 40 percent of the entire body or20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less six weeks or more, but not constantly, during the past 12-month period.  38 C.F.R. § 4.118, DC 7806 (2007).  

The Veteran's assertions, considered in conjunction with pertinent medical documents of record establish that the leishmaniasis disability picture more nearly approximates the criteria for a higher initial evaluation from August 1, 2005.  Since August 1, 2005, the Veteran's leishmaniasis has not been active, but has resulted in residuals, including a two-centimeter hyperpigmented patch/crusty scar with mild excoriation and slight erythema and eczematic dermatitis overlying the scar.

A physician first diagnosed the cutaneous form of this condition in December 2003 based on a punch-biopsied lesion on the Veteran's left leg (calf area).  The Veteran's case was then forwarded to the Armed Forces Institute of Pathology in January 2004 for further opinion.  This resulted in a finding that, although the Veteran had features consistent with chronic leishmaniasis, amasigotes of leishmania were not seen on special stains and the Veteran had chronic granulomatous dermatitis.  The skin condition, however diagnosed, required treatment through March 2004, during which time the Veteran complained of intermittent joint aches, but denied headaches and blurry vision.  

According to VA physicians and serology, by April 2004, the condition had resolved/healed with no significant skin lesions and good skin turgor.  During a VA examination conducted that month, an examiner confirmed that the condition was in remission.  

Since then, the Veteran has expressed fear of a recurrence of leishmaniasis, including in the visceral, more serious form.  In July 2005, he voiced his concern to a VA physician and asked what the chances were of such a recurrence.  The physician noted a two-centimeter scarred lesion on the posterior aspect of the Veteran's left lower leg, below the knee, but no fever, lymphadenopathy, hepatosplenomegaly or anemia, referred to the April 2004 negative serology, indicated that there was no evidence of recurrence, and advised the Veteran to return for a biopsy if he developed new or enlarging skin lesions.  

Since then, the condition, questionably characterized by the RO as leishmaniasis, has not recurred, particularly in the form the Veteran most fears, despite the Veteran's assertions that he has signs and symptoms thereof.  Medical professionals have, however, confirmed residuals of the initial infection.  

In August 2005, the Veteran presented to a treatment visit with the intention of documenting certain skin abnormalities.  A nurse noted that the Veteran had two dark areas (each a 1/4 inch) on his back, which looked like pimples.  She did not specifically indicate whether these pimples represented residuals of the leishmaniasis.  

In September 2005, the Veteran presented with hostility, complaining that the July 2005 doctor knew nothing about leishmaniasis.  When asked about the purpose of his visit, he reported that he had peeling, cracking, itching, bleeding skin on his left leg.  A physician's assistant noted three excoriated, bleeding lesions and scratch marks, but no signs of infection.  She asked the Veteran whether he had been scratching the area, but he vehemently denied doing so.  He then reported that he also had headaches.  The physician's assistant noted that a prior CT scan of the Veteran's head was normal and related the headaches to the Veteran's sinusitis and otitis media.  She also noted that the Veteran had not received the testing the previous doctor had recommended and again ordered a serology and dermatological consultation.  A biopsy conducted by the dermatologist revealed no evidence of leishmaniasis, but showed acute and chronic inflammation.  

In November 2005, the Veteran underwent a VA skin examination in support of an unrelated claim, during which he denied symptoms that are, in some cases, indicative of a recurrence of leishmaniasis, including fever.  The examiner noted small papular lesions on the neck and lower face (2 percent of exposed area and less than 2 percent of total body affected), which he attributed to pseudofolliculitis barbae, not leishmaniasis.  

During treatment visits in December 2008, the Veteran reported that he had begun to lose hair on his left lower leg, had a rash on his left leg and back and blurry vision, and had experienced dizziness earlier in the week.  A physician's assistant noted that the Veteran had a tiny scratch, but no bleeding or suppuration, in the area where the Veteran previously had leishmaniasis.  She referred the Veteran to dermatology, listing the reason for request as: scattered, macular purpulish/ecchymotic lesions, irregular, in both legs, some greater than 3 centimeters, some small.  

In August and December 2009, the Veteran reported recurrent bleeding at the September 2005 biopsy site.  A medical professional noted a 1.5 by 3.5 centimeter atrial, fixed scar on the left calf with two tiny, bleeding points, but no sign of active infection, keloidal, follicular lesions of the scalp and neck attributable to acne keloidalis, and brown hyperpigmentation of the thighs and distal legs consistent with post-inflammatory reaction (developed during last 6 months).  

During a January 2010 VA skin examination and VA outpatient visit, an examiner and dermatologist confirmed the scar as described, and also noted evidence of recent bleeding, overlying excoriation and heme crust with slight erythema, a .4 centimeter fissure in the distal aspect of the scar, and hyperpigmented macular lesions and hair loss on both lower extremities.  The examiner related the residual superficial itching, dry, cracked skin and bleeding to leishmaniasis.  He ruled out a relationship between the leishmaniasis and the hyperpigmented lesions and hair loss on both extremities.  The dermatologist noted the fissure and crust overlying the previous site of infection as residuals of the leishmaniasis.  She biopsied the hyperpigmented macules and patches.  Results revealed superficial perivascular dermatitis.

During an August 2010 VA skin examination, the examiner noted the same findings recorded in January 2010 at the treatment visit, acknowledged the remote history of leishmaniasis, indicated that there was now no evidence of leishmaniasis, as evidenced by two punch biopsies (2005 and 2010), diagnosed the eczematous dermatitis overlying the scar as secondary to the previous leishmaniasis, noted that it manifested as mild crusting and bleeding and could be treated with a Bandaid, and also separately diagnosed a hyperpigmented macular eruption in the knees and thighs and benign alopecia of the lower legs secondary to heredity or friction.  Considering all skin abnormalities, including those not thought to represent residuals of leishmaniasis, the examiner noted that they affected less than 5 percent of the Veteran's body areas, none exposed.     

The small, symptomatic scar that multiple medical professionals have attributed to the 2004 infection/leishmaniasis warrants the assignment of a 10 percent evaluation, from August 1, 2005, under DC 7803 as it has been unstable, intermittently bleeding and crusting.  Considering this scar in conjunction with both the related dermatitis overlying the scar and the non-related hyperpigmented patches (no medical professional has actually addressed whether these patches might be related to the 2004 dermatitis), an initial schedular evaluation in excess of 10 percent may not be assigned under any DC applicable to scars or dermatitis.  There is no evidence of deep or larger scarring or areas of scarring, or of dermatitis affecting at least 20 percent of the Veteran's entire body or affected area, or the use of systemic therapy.  

The Board has considered the Veteran's contentions noted above, but the mere possibility of development of visceral leishmaniasis in the future does not warrant an increased rating. Disability evaluations are intended to reflect impairment in earning capacity secondary to current disabilities.  There is no law or regulation that allows for the assignment of a higher evaluation based on disability that might arise in the future as in the present it causes no impairment. 

In response to the Veteran's argument that the hair loss is also secondary to leishmaniasis as evidenced by such loss only in the area of the scar, more than one medical professional has noted hair loss on both legs and one has indicated that such loss is symmetrical and secondary to heredity or friction.    

Extraschedular 

In certain circumstances, a claimant may be assigned a higher initial rating on an extraschedular basis.  The question of whether such a rating may be assigned on such a basis is a component of a claim for a higher initial rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

Although the Board may not assign a rating on an extraschedular basis in the first instance, when the question is raised either by the claimant, or reasonably by the evidence of record, the adjudicator must specifically decide whether to refer the claim to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321 for consideration of the matter.  Barringer v. Peake, 22 Vet. App. 242 (2008).  He is authorized to approve the assignment of an extraschedular rating if the claim "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2011).

If the claimant or the evidence raises the question of entitlement to a higher initial rating on an extraschedular basis, as a threshold matter, the Board must determine whether the evidence before VA presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  This requires comparing the level of severity and symptomatology of the service-connected disability with the established criteria found in the rating schedule pertaining to that disability.  Thun v. Peake, 22 Vet. App. 111, 118 (2008).  If the criteria reasonably describe the level of severity and symptomatology of the disability, the disability picture is contemplated by the rating schedule, the assigned schedular rating is adequate and no referral is necessary.  Id.  If the criteria do not reasonably describe the level of severity and symptomatology of the disability, the disability picture is not contemplated by the rating schedule and the assigned schedular rating is inadequate.  The RO or Board must then determine whether the exceptional disability picture involves other related factors such as those outlined in 38 C.F.R. 3.321(b)(1) as "governing norms", including "marked interference with employment" and "frequent periods of hospitalization".  Id.

In this case, the Veteran has raised the question of whether he is entitled to a higher initial evaluation for PTSD, but not for leishmaniasis, on an extraschedular basis by asserting interference with employment.  Referral is not necessary, however, because the schedular criteria reasonably describe the level of severity and symptomatology of the PTSD.  The criteria contemplate not only the nature of the Veteran's PTSD symptomatology, but also how the symptomatology affects his ability to function occupationally and socially.  Given this fact, the Board need not proceed further by determining whether the Veteran's PTSD disability picture involves the other related factors noted in 38 C.F.R. 3.321(b)(1).

Total Disability Evaluation

A total disability rating based on individual unemployability (TDIU) is also a component of a claim for a higher initial or increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU may be granted when a veteran's service connected disabilities are rated less than total, but prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2011). 

Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2011) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  A TDIU claim is not raised unless the Roberson requirements are met.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009). 

The Veteran has requested the highest possible evaluation in this case, but has not submitted evidence of unemployability and admits working full time.  He has thus not raised the question of entitlement to a TDIU and the Board need not consider such a claim.  

Conclusion

The rating schedule is designed to accommodate changes in condition; therefore, the Veteran may be awarded different evaluations in the future should his PTSD or leishmaniasis disability picture change.  See 38 C.F.R. § 4.1.  At present, however, the previously noted evaluations are the most appropriate given the evidence of record. 

Based on the previous findings, the Board concludes that the criteria for an initial 70 percent evaluation for PTSD, from January 28, 2004 to December 29, 2008, and an initial 10 percent evaluation for leishmaniasis, from August 1, 2005, are met.  In reaching this conclusion, the Board considered the complete histories of the disabilities at issue as well as the current clinical manifestations and the effect each disability has on the Veteran's earning capacity.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  


ORDER

An initial 70 percent evaluation for PTSD, from January 28, 2004 to December 29, 2008, is granted.

An initial 10 percent evaluation for leishmaniasis, from August 1, 2005, is granted.  


REMAND

Prior to adjudicating the claim of entitlement to an initial evaluation in excess of 70 percent for PTSD, from December 30, 2008, further development is needed.  See 38 C.F.R. § 19.9 (2011).

In March 2012, after the RO issued its most recent supplemental statement of the case, additional records of the Veteran's VA treatment became accessible on Virtual VA.  These records include treatment for psychiatric complaints dated from July 2009 to June 2010 and are thus pertinent to the claim being remanded.  The RO has not initially considered this evidence in the first instance and, according to a written statement dated July 2012, the Veteran has not waived his right to have the RO do so.  A remand is thus necessary so that the RO can consider this evidence in the first instance in support of the claim being remanded and issue a supplemental statement of the case reflecting such consideration.  38 C.F.R. § 20.1304(c) (2011).

The Board REMANDS this claim for the following action:

Readjudicate the claim based on all of the evidence of record, including all VA treatment records accessible on Virtual VA, which are dated since December 30, 2008.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, issue a supplemental statement of the case.  Thereafter, subject to current appellate procedure, return this case to the Board for further consideration.  

The Board reiterates its third-time REFERRAL of the Veteran's raised issues to the RO: whether new and material evidence has been received to reopen a claim of service connection for tinnitus; entitlement to an increased evaluation for hypertension. The Board also REFERS the recently-raised issues of service connection for erectile dysfunction and sleep apnea secondary to PTSD. 
The Veteran is urged to consider submitting a formal application to reopen the claim as to tinnitus; and a formal claim for the remaining issues cited.

The Board intimates no opinion as to the ultimate disposition in this case or in the referred claims, but reminds the Veteran that he has the right to submit additional evidence and argument on the remanded claim.  Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).  

This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


